Order, Supreme Court, New York County (John Cataldo, J.), entered on or about November 25, 2008, which adjudicated defendant a level three sex offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
Although defendant challenges two particular point assessments, we find those challenges unavailing. In any event, even without those assessments defendant would remain a level three offender, and we find no basis for a discretionary downward departure (see People v Mingo, 12 NY3d 563, 568 n 2 [2009]; People v Johnson, 11 NY3d 416, 421 [2008]), particularly in light of the seriousness of defendant’s criminal history. Concur— Sweeny, J.P., Moskowitz, Renwick, DeGrasse and Román, JJ.